Citation Nr: 1011041	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  09-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for nerve damage.

4.  Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September August 1968 
to August 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Chicago, Illinois, which denied claims for service 
connection for bilateral hearing loss, tinnitus, nerve 
damage, and dizziness.  It is unclear whether new and 
material evidence was found to reopen the claims, given the 
finality of a prior decision in May 1986.  Nevertheless, 
before considering a claim that has previously been 
adjudicated, the Board must determine in the first instance 
whether new and material evidence has been presented or 
secured with respect to that claim as a jurisdictional 
matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Board notes that the Veteran submitted an additional 
August 2009 letter from his private doctor and a private 
treatment record after the April 2009 statement of the case 
(SOC) was issued, and waived initial consideration of this 
evidence by the agency of original jurisdiction in accordance 
with 38 C.F.R. § 20.1304 (2009).  The Board may proceed with 
appellate review. 

The reopened claims of entitlement to service connection for 
a bilateral hearing loss disability and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The May 1986 rating decision denied the claims of 
entitlement to service connection for a bilateral hearing 
loss disability and tinnitus; the Veteran was properly 
notified of the adverse outcome and his appellate rights in a 
June 1986 letter; he did not file a notice of disagreement. 

2.  Additional evidence received since the May 1986 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claims 
of service connection for a bilateral hearing loss disability 
and tinnitus. 

3.  The evidence does not establish that the Veteran has 
nerve damage. 

4.  The evidence does not establish that the Veteran has a 
current disability associated with dizziness.  


CONCLUSIONS OF LAW

1.  The May 1986 rating decision, denying service connection 
for a bilateral hearing loss disability and tinnitus, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been submitted for the 
claims of entitlement to service connection for a bilateral 
hearing loss disability and tinnitus; the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Nerve damage was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Dizziness was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In the context of a petition to reopen, the claimant must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
All notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, 
the Veteran was informed in an August 2006 letter of the 
elements of service connection and of the Veteran's and VA's 
respective responsibilities for obtaining evidence in support 
of his claims.  With respect to the Veteran's petitions to 
reopen the service connection claims for bilateral hearing 
loss and tinnitus, the letter did not provide notice 
regarding the elements of new and material evidence and the 
reasons for the prior May 1986 denial of these claims, as 
required by Kent.  However, because these claims have been 
reopened, any notice error under Kent is moot, although such 
notice was in fact provided in a February 2009 letter which 
was followed by an April 2009 statement of the case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file, as well as an August 2009 private treatment record 
and the Veteran's past VA examinations.   The Veteran also 
identified treatment at the Hines VA hospital and Jesse Brown 
VA Medical Center in Chicago, Illinois.  A response to a 
November 2006 request for these records indicated that no 
records were found for the Veteran.  The Veteran also 
submitted authorized release forms identifying treatment from 
a Dr. J.D. and from a medical facility located in Chicago, 
Illinois for which the Veteran provided an address but did 
not provide a name or specify a treating physician.  The RO 
requested the Veteran's medical records from Dr. J.D. in 
November 2006 and received a response from the medical 
facility where he worked indicating that he was deceased.  
The RO also found, based on a search on the United States 
Postal Service website, that the address for the unnamed 
medical facility was non-deliverable.  The Board notes that 
while VA has a duty to assist the Veteran in developing 
evidence pertinent to his claim, the Veteran also has a duty 
to assist and cooperate with VA in developing this evidence.  
38 C.F.R. § 3.159(c).  The duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Finally, at the September 2009 Board hearing, the Veteran 
indicated that he had further private treatment records to 
submit from a Dr. E.P.  Accordingly, the record was held open 
for 30 days to afford the Veteran an opportunity to submit 
these additional records.  The Veteran has not submitted 
these records within this time period or given any indication 
that such records are forthcoming.  He has not identified any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claims.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In petitions to reopen a previously denied claim, the duty to 
assist does not include provision of a medical examination or 
opinion unless new and material evidence has been secured 
with respect to that claim.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

Here, with respect to the Veteran's service connection claims 
for bilateral hearing loss and tinnitus, an April 2007 VA 
examination was conducted which the Board finds to be 
inadequate, as will be discussed in more detail below.  The 
Board is thus remanding these claims for further development. 

The Veteran was not afforded an examination in association 
with his service connection claims for nerve damage and 
dizziness.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  

Here, as will be discussed in more detail below, there is no 
probative evidence showing that the Veteran has nerve damage 
or a disability associated with dizziness.  Thus, an 
examination is not necessary to decide these claims.  See id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
at 122 (2005).  


II. New and Material Evidence

The Veteran initially filed service connection claims for a 
bilateral hearing loss disability and tinnitus in November 
1985.  The RO denied the claims in a May 1986 rating 
decision.  The Veteran was notified of this decision in a 
June 1986 letter and informed of his appellate rights.  He 
did not appeal the decision.  Consequently, the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  

The Board notes that under 38 C.F.R. § 3.156(c) (2009), at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  An award based in whole 
or in part on these additional service department records is 
effective on the date entitlement arose or the date VA 
received the previously denied claim, whichever is later.  
Id.  However, the claim will not be reconsidered under 
3.156(c) if the service records associated with the file 
subsequent to the initial rating decision could not have been 
obtained when VA first decided the claim, either because they 
did not exist at the time or because the claimant failed to 
provide sufficient information for VA to identify and obtain 
the records from the respective service department, the Joint 
Services Records Research Center (JSRRC), or from any other 
official source.  Id.  

Here, subsequent to the May 1986 initial rating decision, a 
Commander's Situation Report has been associated with the 
file reflecting a mortar and rocket attack on Fire Base Rifle 
(FSB Rifle), where the 2nd Battalion of the 502nd Infantry 
Regiment, a component of the 101st Airborne Division, was 
stationed.  The attack occurred on February 11, 1970.  The 
Veteran argues that he was stationed at FSB Rifle during this 
attack while he was serving in the 101st Airborne Division, 
and as a result sustained acoustic trauma.  The Veteran's 
service treatment records confirm that he was serving in the 
101st Airborne Division around the period of the attack.  The 
Veteran has also submitted photos of a base apparently taken 
soon after an attack, and states that these photos are of FSB 
Rifle the morning after the February 11, 1970 attack.  The 
Board finds that the Situation Report constitutes a relevant 
official service department record which was not associated 
with the claims file when VA first decided the claim in May 
1986.  The question is whether the Veteran provided 
sufficient information at the time of the initial rating 
decision to enable VA to obtain this record.  

At an April 1986 VA examination performed in connection with 
his initial claim, the Veteran reported that he was subjected 
to constant firing of 155 Howitzers and machine guns during a 
ground attack on Firebase Rifle.  However, the Veteran did 
not provide a specific time period for this attack or 
information regarding the unit to which he was assigned 
during the time of the attack.  Thus, the RO did not have 
enough information to obtain records from the JSRRC or 
another official source to corroborate the Veteran's account.  
Therefore, the Board finds that the Situation Report could 
not have been obtained when VA first decided the claim 
because the Veteran did not provide sufficient information 
for VA to identify and obtain this record.  See id.  No other 
service department records have been associated with the file 
since the May 1986 rating decision.  Accordingly, the 
Veteran's service connection claims are not entitled to 
reconsideration under 38 C.F.R. § 3.156.  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  The new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A 
claimant's assertions of medical causation or diagnosis often 
do not constitute competent evidence, as lay persons without 
the appropriate medical expertise are not competent to offer 
medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Veteran's claims for service connection for a bilateral 
hearing loss disability and tinnitus were denied in the May 
1986 rating decision because the Veteran's service treatment 
records did not reflect any conditions relating to the 
Veteran's ears.  Thus, the evidence did not show that the 
Veteran's hearing loss and tinnitus were incurred in service.  
Therefore, in order to reopen his claim, the Veteran needs to 
submit new evidence suggesting a connection between his 
hearing loss and tinnitus and his period of service.  

The relevant evidence submitted since the May 1986 rating 
decision consists of the Situation Report discussed above, 
reflecting the details of a mortar and rocket attack on the 
2nd Battalion of the 502d Infantry Regiment at FSB Rifle; 
photos of a base camp taken after an attack; two April 2007 
VA examination reports; an August 2009 private treatment 
record; an August 2009 letter from the Veteran's private 
treating physician; and the Veteran's own statements.  This 
evidence was not submitted at the time of the prior final 
denial of his claims, and is new to the file.  The issue is 
whether the newly-acquired relevant evidence relates to an 
unestablished fact necessary to substantiate the claims.  

As discussed above, the Situation Report confirms the 
Veteran's statement that he was subjected to a mortar and 
rocket attack, which potentially could have caused acoustic 
trauma.  The April 2007 VA examination report for ear disease 
reflects that the Veteran's hearing loss and tinnitus were 
more likely than not related to noise exposure in the 
military.  The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the claim, 
namely in-service incurrence of a disease or injury and a 
relationship between the Veteran's current disability and his 
period of service.  Thus, the Board finds that it constitutes 
new and material evidence sufficient to reopen the Veteran's 
service connection claims for a bilateral hearing loss 
disability and tinnitus.  

II. Service Connection

A.  Nerve Damage

The Veteran contends that he is entitled to service 
connection for nerve damage.  For the reasons that follow, 
the Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for other organic 
diseases of the nervous system may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2009).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent and 
probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board finds that the evidence does not show that the 
Veteran has nerve damage.  In April 1986, the Veteran 
underwent a VA neuropsychiatric examination in connection 
with a different claim.  After reviewing the claims file and 
examining the Veteran, the examiner found, in pertinent part, 
that the Veteran's gait, station, and synergy showed no 
disturbances.  His cranial nerves were intact.  His motor 
system showed no impairment.  His reflexes were hyperactive 
in all extremities.  His coordination was unimpaired.  The 
examiner stated that no neurological disease was found. 

In April 2007, the Veteran underwent a VA examination to 
assess whether he had an ear disease.  At the examination, 
the Veteran reported that he had a continuous sensation of a 
gurgling, pulsating feeling in his ears, as well as hearing 
loss and tinnitus.  An examination of the Veteran's ears 
revealed clear external canals.  The Veteran's tympanic 
membranes also appeared to be normal bilaterally.  The 
examination is negative for evidence of nerve damage. 

There are no treatment records reflecting any evidence of 
nerve damage.  

In a December 2007 statement, the Veteran stated that he went 
to an audiologist in August 1976, who told him that he had 
irreversible nerve damage.  Unfortunately, this record is not 
in the claims file despite the RO's efforts to obtain all 
identified records.  The Board finds this statement to be too 
attenuated to constitute competent medical evidence of nerve 
damage.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is too attenuated 
and inherently unreliable to constitute medical evidence).  
The Board cannot find that the Veteran currently has nerve 
damage (apart from sensorineural hearing loss) based on this 
statement, as it is outweighed by the April 1986 VA 
neurological examination, which was negative for nerve 
damage, and the absence of any documented medical evidence of 
nerve damage.  

The Board notes that the Veteran himself, as a layperson, 
does not have the medical expertise or training to diagnose 
nerve damage, as this is a determination that is medical in 
nature and therefore requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Thus, the Board cannot accept the 
Veteran's opinion that he currently has nerve damage as 
competent evidence. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
The Board finds that there is no competent or probative 
evidence that the Veteran currently has nerve damage.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for nerve damage must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Dizziness

The Veteran contends that he is entitled to service 
connection for dizziness.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

As discussed above, in order to substantiate a claim for 
service connection, the evidence must show the existence of a 
current disability.  See Hickson, supra; Degmetich, supra.  

The April 2007 VA audiological examination indicates that the 
Veteran reported a couple of episodes of dizziness, which he 
reported as loss of balance.  However, this examination 
contains no findings of a disability giving rise to the 
Veteran's dizziness.  The examiner did not indicate that the 
Veteran's sensorineural hearing loss was the cause of the 
Veteran's dizziness and did not mention any other 
abnormalities found on examination.  

The Board notes that dizziness is a symptom and not a 
disability itself.  There must be a disability underlying the 
Veteran's dizziness in order to establish the first element 
in a claim for service connection.  See 38 U.S.C.A. § 1110, 
1131; Hickson, supra; Degmetich, supra.  Here, there is no 
competent or probative evidence showing that the Veteran has 
a current disability associated with dizziness. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for dizziness must be denied.  See Hickson, supra; 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The claim of entitlement to service connection for a 
bilateral hearing loss disability is reopened; the claim is 
granted to this extent only.  

The claim of entitlement to service connection for tinnitus 
is reopened; the claim is granted to this extent only.  

Entitlement to service connection for nerve damage is denied.

Entitlement to service connection for dizziness is denied.


REMAND

The Veteran claims entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.  The Board 
finds that further development is warranted under the VCAA 
before these claims can be properly adjudicated.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, the Board notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Here, the Veteran was afforded a VA ear disease examination 
in April 2007, in which the examiner opined that hearing loss 
and tinnitus were more likely than not related to noise 
exposure in service pending audiometric confirmation.  
However, the examiner did not provide a rationale for his 
opinion, and thus this examination has little probative 
value.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) 
(holding that the probative value of a medical opinion comes 
from its reasoning, and neither a VA medical examination 
report nor a private medical opinion is entitled to any 
weight if it contains only data and conclusions).

The Veteran was also afforded a VA audiological examination 
in April 2007.  However, in this examination report, the 
basis for the examiner's conclusion that the Veteran's 
hearing loss and tinnitus were not likely related to service 
was the "lack of proximity between the dates of service and 
the date of this evaluation."  The Board finds that this 
rationale is inadequate, as it does not explain what the lack 
of proximity between the examination and the Veteran's period 
of service has to do with whether the Veteran's current 
hearing loss disability and tinnitus are related to service.  
If the examiner meant that the Veteran's hearing loss and 
tinnitus have not been shown prior to the April 2007 VA 
examination, then this rationale is based on an inaccurate 
premise, as the evidence shows that the Veteran has had a 
bilateral hearing loss disability as well as tinnitus since 
the April 1986 VA examination, which reflects puretone 
thresholds of 45 at 4000 Hertz in both ears and a report of 
constant tinnitus.  See 38 C.F.R. § 3.385 (2009).  Thus, the 
Board finds that this examination is not adequate upon which 
to base a decision.  See Barr, supra; Reonal v. Brown, 5 Vet. 
App. 458 (1993); Nieves-Rodriguez, 22 Vet. App. 295, 304 
(2008).  Therefore, a new VA opinion should be obtained as to 
the likelihood that the Veteran's bilateral hearing loss 
disability and tinnitus, which the Veteran has had since at 
least April 1986, are related to in-service acoustic trauma.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the likelihood 
that the Veteran's bilateral hearing loss 
disability and tinnitus are related to 
acoustic trauma sustained in service.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
bilateral hearing loss disability is at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
consider the fact that a bilateral hearing 
loss disability and tinnitus were shown in 
the April 1986 VA examination, which also 
reflects that the Veteran reported failing 
a hearing test and consequently losing a 
job as early as 1982.  The examiner should 
also consider the Veteran's exposure to 
hazardous noise during the February 1970 
attack on the base where he was stationed.  
The examiner should provide a complete 
rationale for any opinion provided.  The 
AOJ should ensure that an adequate 
rationale has been given before returning 
this case to the Board. 

If the examiner is unable to give an 
opinion without resorting to speculation, 
the examiner should thoroughly explain why 
such an opinion cannot be rendered. 

2.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


